Appellant was prosecuted and convicted of theft, and his punishment assessed at five years confinement in the State penitentiary.
The evidence amply supports the verdict of the jury, and there is no merit in the contention that it is insufficient, and it was not necessary for the court to charge on explanation of the possession of the recently stolen property. The first explanation given was a confession of his guilt, which confession was properly admitted in evidence. The facts not only would justify the finding that it was freely and voluntarily made, but a portion of the stolen property was found at the place stated by appellant in his confession. While it is true that after having confessed to himself stealing the property, on the trial of the case defendant testified he had purchased the property from another person, whose name he could not recall, but whom he stated he would know if he should see him again. The court instructed the jury that if defendant purchased the property, or the jury had a reasonable doubt of that fact, to acquit him. This fully presented his defense, and the motion for a new trial points out no error.
The judgment is affirmed.                           Affirmed.
[Rehearing denied February 5, 1913. — Reporter.] *Page 367